EXHIBIT 10.08
FIRST AMENDMENT OF
THE NATIONAL BANK OF INDIANAPOLIS CORPORATION
EXECUTIVES’ DEFERRED COMPENSATION PLAN
WHEREAS, The National Bank of Indianapolis Corporation (the “Bank”) maintains
The National Bank of Indianapolis Corporation Executives’ Deferred Compensation
Plan (Effective as of January 1, 2005) (the “Plan”); and
WHEREAS, pursuant to the authority contained in Section 6.1 of the Plan, the
Bank has reserved the right to amend the Plan; and
WHEREAS, the Bank has determined the Plan should be amended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended;
NOW, THEREFORE, pursuant to the power reserved to the Bank under Section 6.1 of
the Plan and delegated to the undersigned individuals, the Plan is hereby
amended, effective as of January 1, 2008, in the following particulars:

  1.  
By replacing the phrase “this subsection (r)” in subsection 1.4(u) with “this
subsection (u)”.
    2.  
By replacing subsection 3.2(b) in its entirety with the following:

  “(b)  
Timing of Execution and Delivery of Elections.

  (i)  
Base Salary Deferrals. Except as provided below, to be effective to defer any
portion of a Participant’s Base Salary for a Plan Year, an election must be
filed with the Committee with respect to that Base Salary on or prior to the
first day of that Plan Year.
    (ii)  
Bonus Deferrals. Except as otherwise provided in this subsection 3.2(b)(ii), to
be effective to defer any portion of a Participant’s Bonus for a Plan Year, an
election must be filed with the Committee with respect to that Bonus on or prior
to the first day of that Plan Year. However, the deferral election filing may be
delayed until June 30th of the Plan Year in which the services giving rise to
the Bonus are rendered if (A) the Bonus is not, as of the date of filing,
substantially certain to be paid, and (B) capable of calculation. In addition,
the Participant must be employed by the Bank from the later of (A) the first day
of the Plan Year to which the election relates, or (B) the date the Bank
establishes the performance goals for the Bonus through the date the Participant
files his or her deferral election. If either of these requirements are not
satisfied, the deferral election must be filed in accordance with the first
sentence of this subsection 3.2(b)(ii).

 

3



--------------------------------------------------------------------------------



 



     
For example, a Bonus deferral election attributable to the 2009 Plan Year,
payable in 2010, may be filed on or before June 30, 2009 so long as the Bonus is
not both substantially certain to be paid and capable of calculation by that
date and provided that the Participant was employed by the Bank for the
requisite time period described above. If one or both of these requirements is
not satisfied, the election must have been filed not later than December 31,
2008.”

  3.  
By replacing subsection 3.2(c) in its entirety with the following:

  “(c)  
Revocation and Modification of Deferral Elections. Once made, a deferral
election cannot be modified in the current Plan Year but rather can only be
modified (and then only in the case of a deferral election with respect to Base
Salary) with respect to a later Plan Year. Such modification must be made by the
time(s) specified in subsection 3.2(b). Modifications must be made on a form or
forms prescribed by the Committee.”

  4.  
By replacing the phrase “as soon as practicable” in Section 4.2 with the phrase
“within 90 days”.

IN WITNESS WHEREOF, the Bank, by its duly authorized officer, and the Executive
have executed this First Amendment of The National Bank of Indianapolis
Corporation Executives’ Deferred Compensation Plan Employment Agreement this
20th day of November  _____, 2008, but effective as of January 1, 2008.

 

4



--------------------------------------------------------------------------------



 



The National Bank of Indianapolis Corporation
Executives’ Deferred Compensation Plan
Effective Date: January 1, 2005

 

5



--------------------------------------------------------------------------------



 



ADOPTION OF
THE NATIONAL BANK OF INDIANAPOLIS CORPORATION
EXECUTIVES’ DEFERRED COMPENSATION PLAN
Pursuant to resolutions adopted by the Board of Directors of The National Bank
of Indianapolis Corporation, an Indiana corporation (the “Corporation”), the
undersigned officers of the Corporation hereby adopt The National Bank of
Indianapolis Corporation Executives’ Deferred Compensation Plan, effective as of
January 1, 2005, on behalf of the Corporation, in the form attached hereto.
Dated this 15th day of December, 2005.

            THE NATIONAL BANK OF INDIANAPOLIS
CORPORATION
      By:   /s/ Michael S. Maurer         Michael S. Maurer, Chairman           

ATTEST:

     
/s/ David R. Frick
   
 
David R. Frick, Secretary
   

 

6



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I INTRODUCTION
    1  
 
       
Section 1.1 Purpose
    1  
Section 1.2 Structure
    1  
Section 1.3 Administration
    1  
Section 1.4 Definitions
    2  
 
       
ARTICLE II ELIGIBILITY
    6  
 
       
Section 2.1 Eligibility
    6  
Section 2.2 No Contract of Employment
    6  
 
       
ARTICLE III PARTICIPANT DEFERRALS AND CORPORATION CONTRIBUTIONS
    6  
 
       
Section 3.1 Participant Deferrals
    6  
Section 3.2 Deferral Elections
    6  
Section 3.3 Participant Deferral Limits
    7  
Section 3.4 Matching Contributions
    7  
Section 3.5 Supplemental Contributions
    7  
Section 3.6 Allocation of Deferrals and Contributions
    8  
Section 3.7 Application of Earnings and Adjustment of Earnings Rate
    8  
Section 3.8 Adjustments to Bookkeeping Accounts
    8  
Section 3.9 Unsecured Contractual Rights
    9  
 
       
ARTICLE IV VESTING AND DISTRIBUTIONS
    9  
 
       
Section 4.1 Vesting
    9  
Section 4.2 Time of Payment of Benefits
    10  
Section 4.3 Form of Payment of Benefits
    10  
Section 4.4 Death of Participant and Beneficiary Designation
    10  
Section 4.5 Repayment of Benefits
    11    
ARTICLE V PLAN ADMINISTRATION
    11    
Section 5.1 Administration by the Committee
    11  
Section 5.2 Powers and Responsibilities of the Committee
    11  
Section 5.3 Claims Procedure
    12  
Section 5.4 Income and Employment Tax Withholding
    13  
 
       
ARTICLE VI AMENDMENT AND TERMINATION
    13    
Section 6.1 Amendment of the Plan
    13  
Section 6.2 Termination of the Plan
    13  

 

i



--------------------------------------------------------------------------------



 



         
ARTICLE VII MISCELLANEOUS
    13  
 
       
Section 7.1 Gender and Number
    13  
Section 7.2 Severability
    13  
Section 7.3 Governing Law
    13  
Section 7.4 Headings
    14  
Section 7.5 Evidence
    14  
Section 7.6 No Effect on Employment or Service
    14  
Section 7.7 Participation
    14  
Section 7.8 Liability and Indemnification
    14  
Section 7.9 Nontransferability
    15  
Section 7.10 Funding
    15  
Section 7.11 Incapacity of Participant or Beneficiary
    15  
Section 7.12 Corporate Successors
    16  
Section 7.13 Evidence
    16  
Section 7.14 Action by the Corporation
    16  
Section 7.15 Information to be Furnished by Participants
    16  

 

ii



--------------------------------------------------------------------------------



 



ARTICLE I
INTRODUCTION
Section 1.1 Purpose. The purpose of The National Bank of Indianapolis
Corporation Executives’ Deferred Compensation Plan (the “Plan”) is to provide
executive officers of the Corporation’s wholly owned subsidiary, The National
Bank of Indianapolis (the “Bank”), with deferred compensation benefits in
addition to benefits attributable to compensation deferred under The National
Bank of Indianapolis 401(k) Savings Plan (the “Savings Plan”). It is the
intention of the Corporation that the Plan constitute an unfunded arrangement
maintained for the purpose of providing deferred compensation for a select group
of management or highly compensated employees for federal income tax purposes
and for purposes of Title I of the Employee Retirement Income Security Act of
1974, as amended. Consequently, it will be administered and its provisions
interpreted consistently with that intention.
Section 1.2 Structure. The Plan is divided into three components, as follows:

  (a)  
A “Participant Deferral” component pursuant to which, effective for Plan Years
commencing on and after January 1, 2006, the Corporation may make a contribution
to the Plan on behalf of a Participant in accordance with a written deferral
agreement between the Participant and the Bank.

  (b)  
A “Matching Contribution” component pursuant to which, effective for Plan Years
commencing on and after January 1, 2006, Participant Deferrals can be matched by
a contribution made by the Corporation, as follows:

  (i)  
A specified match equal to 50 percent of Participant Deferrals; and

  (ii)  
An additional, discretionary match in such amount as may be determined by the
Committee in its sole discretion.

  (c)  
A “Supplemental Contribution” component pursuant to which, effective for Plan
years commencing on and after the Effective Date, the Corporation may make a
contribution to the Plan on behalf of a Participant in such amount as may be
determined by the Committee in its sole discretion.

   
The term “contribution” is used in the Plan solely for ease of reference.
“Contributions” hereunder are merely credits to a Participant’s bookkeeping
account.

Section 1.3 Administration. The Plan will be administered by the Committee. The
Committee may, from time to time, adopt any rules and procedures it deems
necessary or desirable for the proper and efficient administration of the Plan
that are consistent with the terms of the Plan. Any notice or document required
to be given or filed with the Committee will be properly given or filed if
delivered to or mailed, by certified mail, return receipt requested, postage
paid, to The National Bank of Indianapolis, 107 North Pennsylvania Street,
Suite 700, Indianapolis, Indiana 46204, Attention: Compensation Committee.

 

 



--------------------------------------------------------------------------------



 



Section 1.4 Definitions. Whenever the initial letter of a word or phrase is
capitalized herein, the following words and phrases will have the meanings
stated below unless a different meaning is plainly required by the context:

  (a)  
“Bank” means The National Bank of Indianapolis, the wholly owned subsidiary of
the Corporation.

  (b)  
“Base Salary” means a Participant’s annual base salary payable by the Bank in
cash for a Plan Year, unreduced by Participant Deferrals or salary reduction
contributions made on behalf of the Participant under a plan which qualifies
under Section 401(k), 132(f) and/or 125 of the Code.

  (c)  
“Board” means the Board of Directors of the Corporation.

  (d)  
“Bonus” means the annual bonus payable to a Participant, in the Plan Year
following the Plan Year to which the Bonus relates, under the Bank’s annual (i)
Incentive Plan, and (ii) Top Management Discretionary Bonus Plan.

  (e)  
“Cause” means (i) action by a Participant involving willful misconduct or gross
negligence which is materially injurious to the Corporation, (ii) the written
requirement or direction of a federal or state regulatory agency having
jurisdiction over the Company to terminate a Participant’s employment,
(iii) conviction of a Participant of the commission of any criminal offense
involving dishonesty or breach of trust, or (iv) any intentional breach by a
Participant of a material term, condition or covenant of his severance agreement
with the Corporation.

  (f)  
“Change in Control of the Corporation” means:

  (i)  
A Change in Control will occur on the date that any person, or group of persons
(as defined below), acquires ownership of stock of the Corporation that,
together with any stock held by the person or group, constitutes more than
50 percent of the total fair market value or total voting power of the issued
and outstanding shares of the Corporation. However, if any person or group is
considered to own more than 50 percent of the total fair market value or total
voting power of the issued and outstanding stock of the Corporation, the
acquisition of additional stock by the same person or group will not be
considered to cause a Change in Control. An increase in the percentage of stock
owned by any person or group as a result of a transaction in which the
Corporation acquires its stock in exchange for property will be treated as an
acquisition of stock.
       
For purposes of this subsection (f), persons will not be considered to be acting
as a group solely because they purchase or own stock at the same time. However,
persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock or similar business transaction with the Corporation. If a person,
including an entity, owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of stock or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

2



--------------------------------------------------------------------------------



 



  (ii)  
A Change in Control will occur when: (A) any person or group acquires, or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person(s), ownership of stock of the Corporation which
possesses 50 percent or more of the total voting power of the Corporation’s
issued and outstanding stock; or (B) a majority of members of the Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election. However, if any person or group is considered to
effectively control the Corporation, the acquisition of additional control of
the Corporation by the same person(s) will not be considered to cause a Change
in Control.

  (iii)  
A Change in Control will occur on the date that any person or group acquires, or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person(s), assets from the Corporation that have a total
gross fair market value equal to or more than 40 percent of the total gross fair
market value of all of the Corporation’s assets immediately prior to such
acquisition(s). For purposes of this paragraph (iii), “gross fair market value”
means the value of the assets of the Corporation, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets. Notwithstanding the foregoing provisions of this paragraph (iii),
there will be no Change in Control under this paragraph (iii) in the case of a
transfer to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer; furthermore, a transfer of assets by
the Corporation is not treated as a Change in Control if the assets are
transferred to: (A) a shareholder of the Corporation (immediately before the
asset transfer) in exchange for or with respect to his stock; (B) an entity,
50 percent or more of the total value or voting power of which is owned,
directly or indirectly, by the Corporation; (C) a person, or group of persons,
that owns, directly or indirectly, 50 percent or more of the total value or
voting power of all of the Corporation’s issued and outstanding stock; or (D) an
entity, at least 50 percent of the total value or voting power of which is
owned, directly or indirectly, by a person or group described in (C);
furthermore, a transfer of assets the proceeds of which are retained by the
transferor corporation(s) to finance continuing operations, rather than
distributed to shareholders, will be disregarded for purposes of this paragraph
(iii). For purposes of this paragraph (iii) and except as otherwise provided
herein, a person’s status will be determined immediately after the transfer of
the assets. For example, a transfer to a corporation in which the transferor
corporation has no ownership interest before the transaction, but which is a
majority-owned subsidiary of the transferor corporation after the transaction,
will not be treated as a Change in Control.

 

3



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, a Change in Control of the Corporation will not
occur as a result of the issuance of stock by the Corporation in connection with
any private placement offering of its stock or any public offering of its stock.

  (g)  
“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder will include such section,
guidance issued by the Internal Revenue Service or the Treasury Department with
respect to such section, any valid regulation promulgated under such section,
and any comparable provision of any future law, legislation or regulation
amending, supplementing or superseding such section or regulation.

  (h)  
“Committee” means the Compensation Committee of the Board.

  (i)  
“Corporation” means The National Bank of Indianapolis Corporation, the parent
corporation of the Bank.

  (j)  
“Earnings Rate” means the monthly average constant rate of interest on 10-year
Treasury securities for the 12-month period ended on September 30 of the year
prior to the Plan Year to which the Earnings Rate will apply, plus 150 basis
points.

  (k)  
“Effective Date” means January 1, 2005.

  (l)  
“Matching Contributions” means amounts credited by the Corporation to a
Participant’s Matching Contribution Account in accordance with Section 3.4.

  (m)  
“Matching Contribution Account” means that portion of a Participant’s individual
bookkeeping account maintained in accordance with Section 3.6. attributable to:

  (i)  
Matching Contributions allocated to such Participant pursuant to Section 3.4;
and

  (ii)  
Adjustments to his Matching Contributions Account, reduced by any distributions
from such account pursuant to Article IV.

  (n)  
“Participant” means a salaried executive employee of the Bank designated by the
Committee as eligible to participate in the Plan.

 

4



--------------------------------------------------------------------------------



 



  (o)  
“Participant Deferral Account” means the portion of a Participant’s individual
bookkeeping account maintained in accordance with Section 3.6. attributable to

  (i)  
Participant Deferrals allocated to such Participant pursuant to Section 3.1; and

  (ii)  
Adjustments to his Participant Deferral Account, reduced by any distributions
from such account pursuant to Article IV.

  (p)  
“Participant Deferrals” means amounts credited by the Corporation to a
Participant Deferral Account, at the election of a Participant, in lieu of
receiving Base Salary and/or Bonus, pursuant to a written agreement between the
Participant and the Bank.

  (q)  
“Plan” means the deferred compensation plan embodied herein, as amended from
time to time, known as The National Bank of Indianapolis Executives’ Deferred
Compensation Plan.

  (r)  
“Plan Year” means the 12-month period beginning each January 1 and ending on the
following December 31.

  (s)  
“Supplemental Contribution Amount” means that portion of the individual
bookkeeping account maintained in accordance with Section 3.6 attributable to

  (i)  
Supplemental Contributions allocated to such Participant pursuant to
Section 3.5; and

  (ii)  
The Adjustments to his Supplemental Contributions Account, reduced by any
distributions from such account pursuant to Article IV.

  (t)  
“Supplemental Contributions” means amounts credited by the Corporation to a
Participant’s Supplemental Contribution Account in accordance with Section 3.5

  (u)  
“Total and Permanent Disability” means the inability of a Participant to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months. For
purposes of this subsection (r), a Participant who, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than 12 months, is receiving
income replacement benefits for a period of not less than three months under an
accident and health plan sponsored by the Bank will be deemed to be Totally and
Permanently Disabled. The Committee will be the sole and final judge of
disability, as defined herein, after consideration of such evidence as it may
require, including the reports of such physician or physicians as it may
designate. Notwithstanding the foregoing, a disability will not qualify under
the Plan if it is the result, as determined by the Committee in its sole
discretion, of (a) an intentionally self-inflicted injury or an intentionally
self-induced sickness, or (b) an injury or disease contracted, suffered or
incurred while participating in a criminal offense. The determination of
disability for purposes of the Plan will not be construed to be an admission of
a disability for any other purpose.

 

5



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY
Section 2.1 Eligibility. Participation in the Plan is limited to members of a
select group of management or highly compensated employees of the Bank who are
designated by the Board or Committee as a “Participant.” A Participant will
commence participation in the Plan as of the date specified by the Board or
Committee. A Participant may be removed as an active Participant by the
Committee effective as of any date, so that he will not be entitled to make
Participant Deferrals or receive Corporation Matching Deferrals or Supplemental
Contributions on or after that date.
Section 2.2 No Contract of Employment. Neither the Plan nor any deferral or
contribution made hereunder will constitute a contract of employment.
Participation in the Plan does not give any Participant the right to be retained
in the employ of the Bank and does not limit in any way the right of the Board
or the Bank to change the duties or responsibilities of any employee or to
terminate the employment of any employee.
ARTICLE III
PARTICIPANT DEFERRALS AND CORPORATION CONTRIBUTIONS
Section 3.1 Participant Deferrals. Effective for Plan Years commencing on and
after January 1, 2006, subject to the terms and limitations of this Article III,
a Participant may elect, pursuant to Section 3.2, to have up to 50 percent of
his total Base Salary and Bonus for any Plan Year, calculated on an aggregate
basis, withheld from his pay and credited to his Participant Deferral Account as
a “Participant Deferral.”
Section 3.2 Deferral Elections. Participant Deferrals will be withheld from a
Participant’s Base Salary and/or Bonus and credited to the Participant’s
Deferral Account in accordance with the following:

  (a)  
Requirement for Deferral Elections. As a condition to the Bank’s obligation to
withhold and the Committee’s obligation to credit Participant Deferrals pursuant
to Sections 3.1 and 3.6, the Participant must complete and file a deferral
election form with the Committee (on a form or forms prescribed by the
Committee). A Participant can make separate elections with regard to Base Salary
and Bonuses.

  (b)  
Timing of Execution and Delivery of Elections. To be effective, a Participant’s
deferral election must be executed and delivered to the Committee (i) in the
case of Base Salary, not later than the December 31st prior to the first day of
the Plan Year in which the Base Salary will be paid; and (ii) in the case of a
Bonus paid under the annual Incentive or Top Management Discretionary Bonus
Plan, not later than June 30th of the Plan Year in which the services which give
rise to the Bonus are rendered.

 

6



--------------------------------------------------------------------------------



 



  (c)  
Revocation and Modification of Deferral Elections. Once made, a deferral
election with respect to Base Salary will remain in effect with respect to
future Base Salary unless the election is revoked. To be effective, a revocation
of an election to defer Base Salary must be filed on or before the 15th day of
the month prior to the month the revocation becomes effective. Once made, a
deferral election with respect to a Bonus cannot be revoked. Likewise, a
deferral election with respect to a Bonus will only apply to such Bonus. If a
Participant determines to defer all or part of a subsequent Bonus, he must
timely file a new deferral election with respect to such Bonus.

If a deferral election is revoked, a deferral election cannot be made for the
Plan Year in which the revocation is effective but rather can only be made with
respect to a later Plan Year. Such new election must be made by the time(s)
specified in subsection 3.2(b). Once made, a deferral election cannot be
modified in the current Plan Year but rather can only be modified (and then only
in the case of a deferral election with respect to Base Salary) with respect to
a later Plan Year. Such modification must be made by the time(s) specified in
subsection 3.2(b). Revocations and modifications must be made on a form or forms
prescribed by the Committee.
Section 3.3 Participant Deferral Limits. A Participant may elect to defer, on an
aggregate basis, up to 50 percent of his Base Salary and any Bonus for a Plan
Year.
Example: A Participant’s Base Salary is $200,000 and his total Bonus for a Plan
Year is $100,000. The Participant can defer up to $150,000 (50 percent of
$300,000) in any combination. Thus, the Participant could defer 50 percent of
his Base Salary and 100 percent of his Bonus.
For purposes of applying the 50 percent limitation to a Bonus, the Bonus will be
counted in the Plan year to which it relates rather than the Plan Year in which
it is paid.
Section 3.4 Matching Contributions. For each Plan Year commencing on and after
January 1, 2006, the Bank will and may, respectively, make a Matching
Contribution on behalf of a Participant who has made Participant Deferrals for
such Plan Year, as follows:

  (a)  
Specified Matching Contribution. A specified Matching Contribution equal to
50 percent of the Participant Deferrals for the Plan Year.

  (b)  
Discretionary Matching Contribution. An additional Matching Contribution in such
amount as may be determined by the Committee in its discretion.

Section 3.5 Supplemental Contributions. For each Plan Year commencing on and
after the Effective Date, the Bank may contribute on behalf of a Participant a
Supplemental Contribution in such amount as may be determined by the Committee
in its discretion, on a Participant-by-Participant basis.

 

7



--------------------------------------------------------------------------------



 



Section 3.6 Allocation of Deferrals and Contributions.

  (a)  
Bookkeeping Account. The Committee will establish and maintain a bookkeeping
account in the name of each Participant, to which the Committee will credit all
amounts to be allocated to each Participant pursuant to this Article. Each
bookkeeping account will be comprised of whichever of the following subaccounts
are applicable: Participant Deferral Account, Matching Contributions Account and
Supplemental Contributions Account.

  (b)  
Allocations to Bookkeeping Accounts. A Participant’s Deferral Account will be
credited with Participant Deferrals made under Section 3.1 as of the date on
which the Base Salary and/or Bonus to which the Participant’s deferral election
relates would have otherwise been paid to him. In addition, as of the last day
of each Plan Year, a Participant’s bookkeeping account will be credited with the
Matching and/or Supplemental Contributions for the Participant under
Sections 3.5 and 3.6 for that year.

Section 3.7 Application of Earnings and Adjustment of Earnings Rate. Each
Participant’s bookkeeping account will be credited with a hypothetical rate of
return based on the Earnings Rate. Not later than December 1st of each Plan
Year, the Committee will communicate the Earnings Rate for the following Plan
Year to all Participants.

  (a)  
Crediting of Earnings. As of the last day of each calendar quarter, each
Participant’s bookkeeping account will be credited with a hypothetical amount of
investment earnings for the quarter then ended based on the Earnings Rate in
effect for such period, in accordance with Section 3.6(b).

  (b)  
Notification to Participants. Not later than December 1st of each Plan Year, the
Committee will notify each Participant in writing of the Earnings Rate for the
next Plan Year.

Section 3.8 Adjustments to Bookkeeping Accounts. As of the last day of each
calendar quarter (and as of any other date selected by the Committee),
Participants’ bookkeeping accounts will be adjusted as follows:

  (i)  
First, by charging a Participant’s Deferral, Matching and Supplemental
Contributions Accounts, on a pro rata basis, with any payments made to or on
behalf of the Participant or his Beneficiary since the last quarterly
accounting.

  (ii)  
Second, by crediting the balances in each Participant’s accounts with an amount
equal to one-fourth of the annual Earnings Rate multiplied by the account
balances determined under the previous step.

  (iii)  
Third, by crediting each Participant’s Deferral Account with any Participant
Deferrals that are required to be credited to such account as of that date in
accordance with Section 3.6.

 

8



--------------------------------------------------------------------------------



 



  (iv)  
Finally, by crediting each Participant’s Matching and Supplemental Contributions
Accounts with any Matching and/or Supplemental Contributions that are to be
credited to such account as of that date.

Section 3.9 Unsecured Contractual Rights. The Plan at all times shall be
unfunded and shall constitute a mere promise by the Corporation to make benefit
payments in the future. Notwithstanding any other provision of the Plan, neither
a Participant nor his designated beneficiary will have any preferred claim on,
or any beneficial ownership interest in, any assets of the Employer prior to the
time benefits are paid as provided in Article IV, including any Base Salary
and/or Bonus deferred hereunder by the Participant. All rights created under the
Plan are mere unsecured contractual rights of the Participant.
ARTICLE IV
VESTING AND DISTRIBUTIONS
Section 4.1 Vesting. A Participant’s Deferral Account will at all times be
100 percent vested. Subject to the provisions of Section 4.5, a Participant’s
Matching and/or Supplemental Contributions Accounts will be 100 percent vested
as of the earliest to occur of:

  (a)  
The date the Participant attains age 62;

  (b)  
The date the Participant dies;

  (c)  
The date the Participant becomes Totally and Permanently Disabled; or

  (d)  
The date on which there is a Change in Control.

If a Participant’s employment with the Bank ends due to any circumstances other
than those described in subsections (a) through (c) or if there has been no
Change in Control at the time the Participant’s bookkeeping account is otherwise
scheduled for distribution, the vested portion of his Matching and Supplemental
Contributions Accounts will be determined under the following schedule:

                  Years of Service   Vested Percentage     Forfeited Percentage
 
Less than 1
    0 %     100 %
1
    20 %     80 %
2
    40 %     60 %
3
    60 %     40 %
4
    80 %     20 %
5 or more
    100 %     0 %

For purposes of this Section, a Participant’s years of service from and after
the Effective Date will be counted; and, years of service will be calculated on
the same basis as years of service under the Savings Plan.

 

9



--------------------------------------------------------------------------------



 



Notwithstanding any other provision of the Plan or any written agreement between
a Participant and the Corporation or Bank, if a Participant (i) incurs a
termination of service for Cause; (ii) incurs a termination of service for a
reason other than Cause but the Board thereafter determines, in its sole
discretion, that while the Participant was employed, he committed one or more
acts that would have constituted grounds for termination of service for Cause;
or (iii) after the Participant’s termination of service, he violates any
provision of a non-competition, non-disclosure or non-solicitation agreement
with the Corporation or Bank, as determined by the Board in its sole discretion,
the entire unpaid balance of his bookkeeping account, if any, whether or not
vested, will be forfeited.
Section 4.2 Time of Payment of Benefits. All amounts credited to a Participant’s
bookkeeping account will be distributed to or for the benefit of the Participant
or his Beneficiary as soon as practicable following the earlier of (a) the date
the Participant terminates employment with the Bank for any reason, or (b) a
Change in Control.
Section 4.3 Form of Payment of Benefits. The balance of a Participant’s
bookkeeping account will be distributed, in cash, in a single sum, based on the
amount allocated to his bookkeeping account as of the last day of the calendar
quarter which coincides with or precedes the date of distribution.
Section 4.4 Death of Participant and Beneficiary Designation.

  (a)  
Form and Time of Payment. If a Participant dies prior to the time his Plan
benefit is to be distributed, that benefit will be paid to his Beneficiary in a
single sum. Such distribution will be made as soon as practicable following the
Participant’s death.

  (b)  
Designation of Beneficiaries. The Participant may designate a primary and
contingent Beneficiary on forms provided for such purpose by the Committee. Such
designation may be changed at any time for any reason by the Participant. If the
Participant fails to designate a Beneficiary, or if such designation is for any
reason illegal or ineffective, or if the designated Beneficiary(ies) does not
survive the Participant, his benefits under the Plan will be paid: (i) to his
surviving spouse; (ii) if there is no surviving spouse, to the duly appointed
and qualified executor or other personal representative of the Participant to be
distributed in accordance with the Participant’s will or applicable intestacy
law; or (iii) in the event that there is no such representative duly appointed
and qualified within 60 days after the date of death of the Participant, then to
such persons as, at the date of his death, who would be entitled to share in the
distribution of the Participant’s estate under the provisions of the applicable
statutes then in force governing the descent of intestate property, in the
proportions specified in such statute. The Committee may determine the identity
of the distributees, and in so doing may act and rely upon any information it
may deem reliable upon reasonable inquiry, and upon any affidavit, certificate,
or other document believed by it to be genuine, and upon any evidence believed
by it to be sufficient.

 

10



--------------------------------------------------------------------------------



 



Section 4.5 Repayment of Benefits. Notwithstanding any other provision of the
Plan or any written agreement between the Participant and the Corporation or
Bank, if the Participant (i) incurs a termination of service for Cause;
(ii) incurs a termination of service for reasons other than Cause but the Board
later determines, in its sole discretion, that while the Participant was
employed, he committed one or more acts or omissions that would have constituted
grounds for termination of service for Cause; or (iii) after the Participant’s
termination of service, he violates any provision of a non-competition,
non-disclosure or non-solicitation agreement with the Corporation or Bank, as
determined by the Board in its sole discretion, the Participant or his
Beneficiary, as the case may be, must repay to the Corporation the portion of
his benefit attributable to Matching and/or Supplemental Contributions
previously paid to such Participant or his Beneficiary. If the Board makes such
determination, it will notify the Participant, or Beneficiary, and, within
30 days of receipt of such notice, the Participant, or his Beneficiary, will
repay such benefit to the Corporation.
ARTICLE V
PLAN ADMINISTRATION
Section 5.1 Administration by the Committee. The Committee will be responsible
for administering the Plan. Except as the Board may otherwise expressly
determine, the Committee will be charged with the full power and responsibility
for administering the Plan in all its details.
Section 5.2 Powers and Responsibilities of the Committee.

  (a)  
The Committee will have all powers necessary to administer the Plan, including
the power to construe and interpret the Plan documents; to decide all questions
relating to an individual’s eligibility to participate in the Plan; to require
information from a Participant or Beneficiary; to determine whether a
Participant has actually terminated employment; to determine a Participant’s
bookkeeping account balance; to determine the amount, manner and timing of any
distribution of benefits under the Plan; to resolve any claim for benefits in
accordance with Section 5.3, and to appoint or employ advisors, including legal
counsel, to render advice with respect to any of the Committee’s
responsibilities under the Plan. Any construction, interpretation, or
application of the Plan by the Committee will be final, conclusive and binding
on all parties. The Committee, in its sole discretion and on such terms and
conditions as it may provide, may delegate all or any part of its authority and
powers under the Plan to one or more members of the Committee.

  (b)  
The Committee may adopt any rule or rules it deems necessary, desirable, or
appropriate in the administration of the Plan. When making a determination or
calculation, the Committee will be entitled to rely upon information furnished
by a Participant or Beneficiary.

 

11



--------------------------------------------------------------------------------



 



  (c)  
The Committee may require a Participant or Beneficiary to complete and file with
it an application for a benefit, and to furnish all pertinent information
requested by it. The Committee may rely upon all the information so furnished to
it, including the Participant’s or Beneficiary’s current mailing address.

Section 5.3 Claims Procedure. Any Participant or Beneficiary may file a written
claim for a Plan benefit with the Committee or with a person named by the
Committee to receive claims under the Plan.

  (a)  
Filing a Claim. If filed, a claim for a Plan benefit must be filed with the
Committee or with a person named by the Committee to receive claims under the
Plan in writing.

  (b)  
Notice of Denial of Claim. In the event of a denial or limitation of any benefit
or payment due to or requested by any Participant or Designated Beneficiary
under the Plan (“claimant”), the claimant will be given a written notification
containing specific reasons for the denial or limitation of his benefit. The
written notification will contain specific reference to the pertinent Plan
provisions on which the denial or limitation is based. In addition, it will
contain a description of any other material or information necessary for the
claimant to perfect a claim, and an explanation of why such material or
information is necessary. The notification will further provide appropriate
information as to the steps to be taken if the claimant wishes to submit his
claim for review. This written notification will be given to a claimant within
90 days after receipt of his claim by the Committee, unless special
circumstances require an extension of time for processing the claim. If such an
extension of time for processing is required, written notice of the extension
will be furnished to the claimant prior to the termination of the 90-day period,
and that notice will indicate the special circumstances which make the
postponement appropriate.

  (c)  
Right of Review. In the event of a denial or limitation of his benefit, the
claimant or his duly authorized representative will be permitted to review
pertinent documents and to submit to the Committee issues and comments in
writing. In addition, the claimant or his duly authorized representative may
make a written request for a full and fair review of his claim and its denial by
the Committee; provided, however, that such written request must be received by
the Committee within 60 days after receipt by the claimant of written
notification of the denial or limitation of the claim. The 60-day requirement
may be waived by the Committee in appropriate cases.

  (d)  
Decision on Review. A decision will be rendered by the Committee within 60 days
after the receipt of the request for review, provided that where special
circumstances require an extension of time for processing the decision, it may
be postponed on written notice to the claimant (prior to the expiration of the
initial 60-day period) for an additional 60 days after the receipt of such
request for review. Any decision by the Committee will be furnished to the
claimant in writing and will set forth the specific reasons for the decision and
the specific Plan provisions on which the decision is based.

 

12



--------------------------------------------------------------------------------



 



  (e)  
Court Action. No Participant or Designated Beneficiary will have the right to
seek judicial review of a denial of benefits, or to bring any action in any
court to enforce a claim for benefits prior to filing a claim for benefits or
exhausting his rights to review under this Section.

Section 5.4 Income and Employment Tax Withholding. The Bank will be responsible
for withholding of all applicable federal, state, city and local taxes, and the
Participant or Beneficiary agrees to the withholdings from the distribution of
his benefit under the Plan by accepting a benefit under the Plan.
ARTICLE VI
AMENDMENT AND TERMINATION
Section 6.1 Amendment of the Plan. The Board may amend the Plan at any time in
whole or in part in its sole discretion; provided, however, that no amendment
can be adopted that would (i) cause a Participant’s Plan benefit to be taxable
prior to the date of its distribution or otherwise violate any provision of Code
Section 409A, or (ii) reduce or take away a benefit from a Participant that the
Participant had accrued under the Plan prior to the effective date of the
amendment. Provided, further, no amendment can be effective on a retroactive
basis, unless such amendment is determined by the Committee in its sole
discretion to be required to maintain the Plan’s status as an unfunded,
unsecured deferred compensation plan which complies with the applicable
requirements of Code Section 409A.
Section 6.2 Termination of the Plan. The Board may terminate the Plan at any
time or, on a prospective basis, reduce or cease benefit accruals at any time in
its sole discretion, but may not reduce or take away a benefit from a
Participant that the Participant had accrued under the Plan prior to the
termination.
ARTICLE VII
MISCELLANEOUS
Section 7.1 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also includes the feminine, the plural includes
the singular, and the singular includes the plural.
Section 7.2 Severability. In the event any provision of the Plan is held illegal
or invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and enforced as if
the illegal or invalid provision had never been included herein.
Section 7.3 Governing Law. Except to the extent preempted by federal law, the
Plan and all other documents executed in connection therewith will be construed
in accordance with and governed by the laws of the State of Indiana without
giving effect to any choice or conflict of law provisions, principles or rules
(whether of the State of Indiana or any other jurisdiction) that would cause the
application of any laws of any jurisdiction other than the State of Indiana. The
Plan and all Award Agreements are intended to comply, and will be construed by
the Board and Committee in a manner which complies, with the applicable
provisions of Code Section 409A. To the extent there is any conflict between a
provision of the Plan or a deferral election and a provision of Code
Section 409A, the applicable provision of Code Section 409A will control.

 

13



--------------------------------------------------------------------------------



 



Section 7.4 Headings. The descriptive headings and sections of the Plan are
provided herein for convenience of reference only and will not serve as a basis
for interpretation or construction of the Plan.
Section 7.5 Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person relying
thereon considers pertinent and reliable, and signed, made or presented by the
proper party or parties.
Section 7.6 No Effect on Employment or Service. Neither the Plan nor being
designated as a Participant will confer upon any Participant any right to
continued employment by the Corporation or Bank, or will interfere with or limit
in any way the right of the Corporation or Bank to terminate any employee’s
employment or service at any time, with or without Cause. Employment with the
Corporation or Bank is on an at-will basis only, unless otherwise provided by a
written employment or severance agreement, if any, between the employee and the
Corporation or Bank. If there is any conflict between the provisions of the Plan
and an employment or severance agreement between an employee and the Corporation
or Bank, the provisions of the Plan will control.
Section 7.7 Participation. No executive officer or other employee of the Bank
will have the right to be selected to participate in the Plan or, having been
selected, to remain a Participant. Participation in the Plan will not give any
Participant any right or claim to any benefit under the Plan, unless such right
or claim has specifically accrued under the terms of the Plan.
Section 7.8 Liability and Indemnification. No member of the Board, the Committee
or any officer or employee of the Corporation or Bank will be personally liable
for any action, failure to act, decision or determination made in good faith in
connection with the Plan. By participating in the Plan, each Participant agrees
to release and hold harmless the Corporation and Bank (and their directors,
officers and employees) and the Committee from and against any tax liability,
including, but not limited to, interest and penalties, incurred by the
Participant in connection with his participation in the Plan. Each person who is
or was a member of the Committee, or of the Board, will be indemnified and held
harmless by the Corporation against and from (a) any loss, cost, liability or
expense (including, but not limited to, attorneys’ fees) that may be imposed
upon or reasonably incurred by him in connection with or resulting from any
claim, action, suit or proceeding to which he may be a party or in which he may
be involved by reason of any action taken or failure to act under the Plan; and
(b) any and all amounts paid by him in settlement thereof, with the
Corporation’s prior written approval, or paid by him in satisfaction of any
judgment in any such claim, action, suit or proceeding against him; provided,
however, that he will give the Corporation an opportunity, at the Corporation’s
expense, to handle and defend such claim, action, suit or proceeding before he
undertakes to handle and defend the same on his own behalf. The foregoing right
of indemnification is exclusive of any other rights of indemnification to which
such persons may be entitled under the Corporation’s Articles of Incorporation
or By-Laws, by contract, as a matter of law or otherwise, or under any power
that the Corporation may have to indemnify them or hold them harmless.

 

14



--------------------------------------------------------------------------------



 



The Corporation will not recommend, facilitate or agree or consent to a
transaction or series of transactions which would result in a Change in Control
of the Corporation unless and until the person or persons or entity or entities
acquiring control of the Corporation as a result of such Change in Control
agree(s) to be bound by the terms of the Plan insofar as it pertains to
deferrals theretofore made and agrees to assume and perform the obligations of
the Corporation and its successor hereunder.
Section 7.9 Nontransferability. No Plan benefit can be sold, transferred,
assigned, margined, encumbered, bequeathed, gifted, alienated, hypothecated,
pledged or otherwise disposed of, whether by operation of law, whether
voluntarily or involuntarily or otherwise, other than by will or by the laws of
descent and distribution. In addition, no Plan benefit will be subject to
execution, attachment or similar process. Any attempted or purported transfer of
a Plan benefit in contravention of the Plan will be null and void ab initio and
of no force or effect whatsoever.
Section 7.10 Funding. Benefits payable under the Plan to any person will be paid
by the Corporation and/or Bank from their general assets. Neither the
Corporation nor the Bank will be required to segregate on its books or otherwise
establish any funding procedure for any amount to be used for the payment of
benefits under the Plan. The Corporation or Bank may, however, in their sole
discretion, set funds aside in investments to meet any anticipated obligations
under the Plan. Any such action or set-aside will not be deemed to create a
trust of any kind between the Corporation or Bank and any Participant or other
person entitled to benefits under the Plan or to constitute the funding of any
Plan benefits. Consequently, any person entitled to a payment under the Plan
will have no rights greater than the rights of any other unsecured general
creditor of the Corporation or Bank.
Section 7.11 Incapacity of Participant or Beneficiary. If any person entitled to
receive a distribution under the Plan is physically or mentally incapable of
personally receiving and giving a valid receipt for any payment due (unless a
prior claim for the distribution has been made by a duly qualified guardian or
other legal representative), then, unless and until a claim for the distribution
has been made by a duly appointed guardian or other legal representative of that
person, the Committee may provide for the distribution or any part thereof to be
made to any other person or institution then contributing toward or providing
for the care and maintenance of the claimant. Any payment made for the benefit
of the person under this Section will be a payment for the account of that
person and a complete discharge of any liability of the Corporation, the Bank
and the Plan.

 

15



--------------------------------------------------------------------------------



 



Section 7.12 Corporate Successors. The Plan will not be terminated by a transfer
or sale of assets of the Corporation or Bank or by the merger or consolidation
of the Corporation or Bank into or with any other corporation or other entity (a
“Transaction”), but will be binding after the Transaction upon the transferee,
purchaser or successor entity.
Section 7.13 Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person relying
on the evidence considers pertinent and reliable, and signed, made or presented
by the proper party or parties.
Section 7.14 Action by the Corporation. Any action required of or permitted by
the Corporation under the Plan will be by resolution of the Board, or by a
person or persons authorized by resolution of the Board.
Section 7.15 Information to be Furnished by Participants. Participants and
Beneficiaries must furnish the Committee with any and all documents, evidence,
data or other information the Committee considers necessary or desirable for the
purpose of administering the Plan. Benefit payments under the Plan are
conditioned on the Participant or Beneficiary furnishing full, true and complete
data, evidence or other information to the Committee, and on the prompt
execution of any document reasonably related to the administration of the Plan
requested by the Committee.

 

16